DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending application 16/738,138 (all citations to corresponding US Publication No. 2020/0234890; soon to be issued as U.S. Patent No. 11,024,466) in view of Ma et al. (US Pat. App. Pub. No. 2002/0142203). 
With respect to claim 1, claims 1-19 of the ‘138 application recites an energy storage device (see claim 1, line 1), comprising: a supercapacitor first electrode, a supercapacitor second electrode, a first electrolyte, a metal electrode (see claim 1, lines 1-3), and a separator (see claim 9); wherein: the supercapacitor first electrode and the supercapacitor second electrode are parallel to and spaced apart from each other, the supercapacitor first electrode, the supercapacitor second electrode, and the first electrolyte together form a supercapacitor (see claim 1, lines 4-8); the metal electrode and the supercapacitor second electrode form an Ohmic contact, the metal electrode is spaced apart from and opposite to the supercapacitor first electrode to form a first gap, the metal electrode is configured as a negative electrode of a metal-air cell, and the supercapacitor first electrode is configured as a positive electrode of the metal-air cell (see claim 1, lines 9-15); and the separator is sandwiched between the metal electrode and the supercapacitor first electrode (see claim 9).
Claims 1-19 of the ‘138 application fails to recite that the separator is configured to absorb moisture in a surrounding environment to electrically conduct the metal electrode and the supercapacitor first electrode.
Ma, on the other hand, teaches forming a conductive separator including calcium chloride as a hygroscopic agent.  See paragraph [0058].  Such an arrangement results in a connection for a pair of electrodes of a metal-air cell.  See paragraph [0058].
Accordingly, it would have been obvious to one ordinary skill in the art, at the time of application, to modify claims 1-19 of the ‘138 application, as taught by Ma, in order to connect the electrodes of a metal-air cell.  
With respect to claim 2, claims 1-19 of the ‘138 application, as modified by Ma, recite that the separator comprises a plurality of hygroscopic particles.  See Ma, paragraph [0058].
With respect to claim 3, claims 1-19 of the ‘138 application, as modified by Ma, recite that the plurality of hygroscopic particles is anhydrous calcium chloride particles, anhydrous calcium sulfate particles, anhydrous magnesium sulfate particles, anhydrous sodium sulfate particles, or anhydrous potassium carbonate particles.  See Ma, paragraph [0058].
With respect to claim 4, claims 1-19 of the ‘138 application, as modified by Ma, are considered to recite that the separator is prepared by soaking a metal-air battery separator in a solution with a hygroscopic solute; and removing the solution and drying the metal-air battery separator.  The limitation in claim 4 is a product-by-process limitation.  See MPEP 2113.  Because claim 4 is an apparatus claim, the process by which the structures are formed is not patentable, if the final structure is known.  Here, Ma clearly discloses a separator having hygroscopic particles included therein.
With respect to claim 5, claims 1-19 of the ‘138 application, as modified by Ma, recite that the separator is attached to the metal electrode.  See claim 9 of the ‘138 application.
With respect to claim 6, claims 1-19 of the ‘138 application, as modified by Ma, recite that the separator is attached to the supercapacitor first electrode.  See claim 9 of the ‘138 application.
With respect to claim 7, claims 1-19 of the ‘138 application, as modified by Ma, recite that a conductive adhesive is located between the metal electrode and the supercapacitor second electrode.  See claim 7 of the ‘138 application.
With respect to claim 8, claims 1-19 of the ‘138 application, as modified by Ma, recite that the conductive adhesive is silver paste.  See claim 8 of the ‘138 application.
With respect to claim 9, claims 1-19 of the ‘138 application, as modified by Ma, recite that a material of the metal electrode is selected from the group consisting of magnesium, aluminum, zinc, and iron.  See claim 11 of the ‘138 application.
With respect to claim 10, claims 1-19 of the ‘138 application, as modified by Ma, recite that a thickness of the metal electrode is in a range from about 25 µm to about 100 µm.  See claim 12 of the ‘132 application.
With respect to claim 11, claims 1-19 of the ‘138 application, as modified by Ma, recite that the supercapacitor first electrode is a carbon nanotube/polyaniline composite film.  See claim 13 of the ‘138 application.
With respect to claim 12, claims 1-19 of the ‘138 application, as modified by Ma, recite that the carbon nanotube/polyaniline composite film comprises a carbon nanotube network structure and a polyaniline layer.  See claim 14 of the ‘138 application.
With respect to claim 13, claims 1-19 of the ‘138 application, as modified by Ma, recite that the carbon nanotube network structure is a free-standing film network and comprises a plurality of carbon nanotubes combined by van der Waals attractive force therebetween.  See claim 15 of the ‘138 application.
With respect to claim 14, claims 1-19 of the ‘138 application, as modified by Ma, recite that the carbon nanotube network structure comprises a plurality of micropores defined by the plurality of carbon nanotubes.  See claim 16 of the ‘138 application.
With respect to claim 15, claims 1-19 of the ‘138 application recites an energy storage device (see claim 1, line 1), comprising: a supercapacitor first electrode, a supercapacitor second electrode, a first electrolyte, a metal electrode (see claim 1, lines 1-3), and a separator (see claim 9); wherein: the supercapacitor first electrode and the supercapacitor second electrode and the first electrolyte together form a supercapacitor (see claim 1, lines 4-8); the metal electrode and the supercapacitor second electrode form an Ohmic contact, the metal electrode is configured as a negative electrode of a metal-air cell, and the supercapacitor first electrode is configured as a positive electrode of the metal-air cell (see claim 1, lines 9-15); and the separator is sandwiched between the metal electrode and the supercapacitor first electrode (see claim 9).
Claims 1-19 of the ‘138 application fails to recite that the separator is configured to absorb moisture in a surrounding environment to electrically conduct the metal electrode and the supercapacitor first electrode.
Ma, on the other hand, teaches forming a conductive separator including calcium chloride as a hygroscopic agent.  See paragraph [0058].  Such an arrangement results in a connection for a pair of electrodes of a metal-air cell.  See paragraph [0058].
Accordingly, it would have been obvious to one ordinary skill in the art, at the time of application, to modify claims 1-19 of the ‘138 application, as taught by Ma, in order to connect the electrodes of a metal-air cell.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848